Citation Nr: 0427449	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  00 04-239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased evaluation for seizure 
disorder, currently rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
right knee injury, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel




INTRODUCTION

The veteran had active service from November 1980 to 
September 1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

The Board notes that the veteran failed to appear for a 
hearing before a Hearing Officer at the RO in July 2004 
without explanation.  He has not requested that the hearing 
be rescheduled.  Therefore, his request for such a hearing is 
considered withdrawn.

The issue of entitlement to an increased evaluation for 
residuals of a right knee injury is addressed in the remand 
that follows the order section of this decision.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the issue decided herein have 
been completed.

2.  During the period of this claim, the veteran has had no 
seizures.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for a seizure disorder have not been met. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. 4.7, 4.124a, Diagnostic Codes 
8910, 8911 (2003). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and the regulations implementing it are 
applicable to the veteran's claim.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
is required to inform the claimant to submit any pertinent 
evidence in the claimant's possession.

In a letter dated in September 2003,  the RO notified the 
veteran of the evidence and information necessary to 
substantiate his claim, the specific information required 
from him to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence on 
his behalf, and the evidence that he should submit if he did 
not desire VA to obtain the evidence on his behalf.  Although 
VA has not specifically requested him to submit any pertinent 
evidence in his possession, it has informed him of the 
evidence that would be pertinent and requested him to submit 
such evidence or provide VA with the information and 
authorization necessary for the VA to obtain such evidence.  
The Board is satisfied that the veteran was on notice of the 
fact that he should submit any pertinent evidence in his 
possession.  Therefore, the Board is satisfied that the RO 
has complied with the notification requirements of the VCAA 
and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board also notes that in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Id. at 420.  Pelegrini further held that VA failed 
to demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 422.

In June 2004, the Court granted the Secretary's motion for 
reconsideration and withdrew its opinion in Pelegrini I.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 22, 
2004) (Pelegrini II).  On reconsideration, the Court again 
stated that the VCAA notice must be provided before an 
initial unfavorable determination.  Id. at 3.  It also 
provided clarification essentially indicating that the 
failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 10-11.

In this case, the RO readjudicated the veteran's claim 
following compliance with the notice requirements of the VCAA 
and the implementing regulations.  There is no indication or 
reason to believe that its decision would have been different 
had the claim not been previously adjudicated.  In sum, the 
Board is satisfied that the RO properly processed the claim 
following compliance with the notice requirements of the VCAA 
and the implementing regulations.  

The Board further notes that the veteran's VA medical records 
have been obtained, and the veteran has been provided 
appropriate VA examinations.  Neither the veteran nor his 
representative has identified any outstanding records that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such records.  Accordingly, the Board is 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  

II.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected seizure disorder.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard the Board notes that where, as here, entitlement 
to compensation has already been established and an increase 
in the disability is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Service connection has been established for a seizure 
disorder, rated as 10 percent disabling, effective September 
5, 1984.  The current claim for increase was filed in 
February 1999.

When the veteran was seen by VA on an outpatient basis in 
November 1998, he reported that he had had no seizure for 
many years.  At a VA examination for compensation purposes in 
March 1999, he reported that his last seizure occurred 
approximately four years ago.  When he was seen by VA on an 
outpatient basis in March 2000, he indicated that he had 
several seizure episodes in the past several months with 
associated soreness of the tongue on waking, and "freezing" 
of the body during episodes.  He denied loss of urine or 
bowel incontinence, with no post-ictal phenomena.  The 
examiner assessed that the veteran had a good history for 
breakthrough seizures.  The veteran's wife also reported 
observing possible seizure activity, and it was noted that 
Dilantin levels would be checked.  In April 2000, the veteran 
reported that there had been no biting of his tongue in 
recent weeks.  When he was seen on subsequent occasions in 
2000, he denied seizures.  In April 2001, he reported that he 
had had no seizure for many years.  

The veteran was afforded another VA examination for 
compensation purposes in September 2003.  On this occasion, 
he reported that he has no recollection of his seizures 
because they occur in his sleep, but upon awakening from a 
seizure, he is disoriented and lightheaded.  He also stated 
that he remembered having urinary incontinence and tongue 
biting after seizures.  He was currently on no medication for 
seizures and to the best of his recollection, his last 
seizure occurred five or six years ago.

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

The veteran's seizure disorder is currently evaluated under 
the provisions of 38 C.F.R. § 4.124a, Diagnostic Codes 8910, 
8911, which provide that a 20 percent evaluation is warranted 
if there has been 1 major seizure during the preceding 2 
years or 2 minor seizures during the preceding 6 months; and 
that a 10 percent evaluation is warranted for a confirmed 
diagnosis of epilepsy with a history of seizures.  38 C.F.R. 
§ 4.124a, Diagnostic Codes 8910, 8911.

NOTE (1): A major seizure is characterized by the generalized 
tonic-clonic convulsions with unconsciousness.

NOTE (2): A minor seizure consists of a brief interruption in 
consciousness or conscious control associated with staring or 
rhythmic blinking of the eyes or nodding of the head ("pure" 
petit mal), or sudden jerking movements of the arms, trunk, 
or head (myoclonic type) or sudden loss of postural control 
(akinetic type).

Although the veteran reported that he had had several seizure 
episodes in the past several months when he was seen by VA on 
an outpatient basis in March 2000, he has also reported that 
his seizures occur while he is sleeping and that he has no 
recollection of them.  There is no medical evidence 
confirming that these reported episodes represented petit or 
grand mal seizures.  Moreover, when he was seen by VA on an 
outpatient basis in April 2001, he reported that he had had 
no seizure for many years and at the VA examination in 
September 2003, he reported that his last seizure occurred 
approximately five or six years earlier, which would have 
been in 1998 or 1997.  As noted above, the veteran reported 
in November 1998 that he had had no seizure for many years.  

In sum, there is no objective evidence of the occurrence of 
any seizure during the period of this claim and the history 
of seizures in recent months reported by the veteran in March 
2000 is contradicted by the history reported by him on other 
occasions.  Therefore, in the Board's opinion, the 
preponderance of the evidence establishes that the veteran 
has had no minor or major seizure during the period pertinent 
to this claim.  Accordingly, an evaluation in excess of 10 
percent is not warranted.    


ORDER

Entitlement to an increased evaluation for a seizure disorder 
is denied.




REMAND

In October 2003, the veteran was afforded a VA examination to 
determine the current degree of severity of his service-
connected right knee disability.  Neither the report of this 
examination nor the addendum to the report adequately 
addresses the extent of functional impairment due to pain or 
the extent of functional impairment on repeated use and 
during flare ups.  Moreover, although the examiner diagnosed 
chondromalacia and degenerative changes of the right knee, 
the examiner did not address whether either of these 
disorders is etiologically related to service or to the 
service-connected right knee disability.  Consequently, the 
examination report and addendum thereto are not adequate for 
rating purposes.

In light of these circumstances, the claim for an increased 
evaluation for residuals of a right knee injury is REMANDED 
to the RO via the Appeals Management Center in Washington, 
D.C. for the following actions:

1.  The RO should request the veteran to 
provide a copy of any pertinent evidence 
in his possession.  In addition, he 
should be requested to provide a copy of 
any records, not already associated with 
the claims folder, pertaining to 
treatment or evaluation of his right knee 
during the period of this claim, or to 
provide the RO with the information and 
authorization necessary for the RO to 
obtain a copy of such records on his 
behalf.

2.  The RO should attempt to obtain a 
copy of any pertinent records identified 
but not provided by the veteran, 
including all records of VA treatment for 
the right knee disability from October 
2003 to the present time.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, the 
RO should so inform the veteran and his 
representative, and request them to 
provide the outstanding evidence.

3.  When the above development has been 
completed, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and extent of all impairment due 
to the veteran's service-connected right 
knee disability.  The claims folder must 
be made available to and reviewed by the 
examiner, and the examiner should note 
such review in the report.

All indicated studies, including 
range of motion studies in degrees, 
should be performed.  To the extent 
possible, the manifestations of the 
service-connected disorder should be 
distinguished from those of any non 
service-connected disorders.

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of 
pain and the specific excursion(s) 
of motion, if any, accompanied by 
pain.  To the extent possible, the 
examiner should assess the severity 
of any pain.  

The examiner should provide an 
opinion concerning the degree of 
severity (whether mild, moderate, or 
severe) of any instability or 
subluxation of the knee.  The 
examiner should also determine if 
the knee locks and if so the 
frequency of the locking.  

Tests of joint movement against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability should also 
be described by the examiner.  If 
feasible, the examiner should assess 
the additional functional impairment 
due to weakened movement, excess 
fatigability, or incoordination in 
terms of the degree of additional 
range of motion loss.   

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, to the 
extent possible, provide an 
assessment of the functional 
impairment on repeated use or during 
flare-ups.  If feasible, the 
examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in 
terms of the degree of additional 
range of motion loss.  

The examiner should provide an 
opinion as to whether it is at least 
as likely as not that the 
chondromalacia and degenerative 
changes of the veteran's right knee 
are etiologically related to service 
or were caused or chronically 
worsened by  the service-connected 
right knee disability.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work.  The 
rationale for all opinions expressed 
must also be provided.
START HERE
4.  The RO should also undertake any 
other development it determines to be 
warranted.

5.  Then, the RO should adjudicate the 
appellant's claim based on a de novo 
review of all pertinent evidence and in 
light of all applicable legal criteria, 
to include the VA General Counsel 
opinions addressing when components of a 
knee disability should be separately 
rated.  

6.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case to the 
appellant and his representative and 
afford them the requisite opportunity for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.   

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The appellant need take no action until otherwise notified, 
but he may furnish additional evidence and argument during 
the appropriate time frame.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski , 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



